GILBERT, Circuit Judge.
In the court below the plaintiffs in error, who constitute the board of state harbor commissioners of California, were adjudged to pay a penalty of $100 for violation of section 2 of tb© *968Safety Appliance Act, approved March 2, 1893, as amended by the Act of March 2,1903 (32 Stats. 943 [Comp. St. §§ 8606-8613-8615; 45 USCA §§2,8-10]).
The writ of error presents the questions which were before this court in MeCallum v. United States (C. C. A.) 298 F. 373, 38 A. L. R. 1143, in which we held that such an action was not a. suit against the state of' California, that the State Belt Railroad, traversing the harbor front of San Francisco, and belonging to the state, was a common carrier engaged in interstate commerce, and that it was required to comply with the federal Safety Appliance Act. No authorities are now presented and no reasoning is advanced which require a reconsideration of the conclusion which was there reached.
The judgment is affirmed.